November 15, 2012.




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                       BRANDON WAYNE GREEN, Appellant

NO. 14-12-00997-CR                         V.
NO. 14-12-00998-CR

                          THE STATE OF TEXAS, Appellee
                        ________________________________

       These causes were heard on the transcripts of the records of the court below. The
records indicate that the appeals should be DISMISSED. The Court orders the appeals
DISMISSED in accordance with its opinion.

      We further order appellant pay all costs expended in the appeals.

      We further order this decision certified below for observance.